Ex. 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CHINA YINGXIA INTERNATIONAL, INC. (the “Company”) on Form 10-KSB/A for the year ended December 31, 2006 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Yingxia Jiao, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and result of operations of CHINA YINGXIA INTERNATIONAL, INC A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. CHINA YINGXIA INTERNATIONAL, INC. By:/s/ Yingxia Jiao YINGXIA JIAO Chief Executive Officer Chief Financial Officer Date:December 12, 2007
